UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 Kenneth Stropp,

         Plaintiff,
                v                                           Civil Action No. 08-123 (HHK)
 Michael J. Astrue, Commissioner, Social
 Security Administration et al.,

         Defendants.



                                  ORDER DISMISSING CASE

       On March 2, 2009, the defendants filed a motion to dismiss plaintiff’s third amended

complaint, asserting that the plaintiff did not exhaust his administrative appeals before filing this

case. Defendants’ assertions were supported by affidavits and relevant documents. On March 5,

2009, the Court issued an order advising plaintiff of his obligation to respond and informing

plaintiff that if he did not respond by April 9, 2009, the motion may be granted as conceded.

Upon motion from plaintiff, an extension of time to respond was granted, making May 5, 2009

the revised deadline for plaintiff’s response. Plaintiff has not filed a response or sought an

additional extension of time. Accordingly, it is hereby

       ORDERED that plaintiff’s motion to dismiss is GRANTED as conceded, and this case is

DISMISSED without prejudice.

       This is a final, appealable order. See Fed. R. App. P. 4.


                                                      HENRY H. KENNEDY, JR.
Date: July 2, 2009                                    United States District Judge